Motion for leave to appeal from that portion of the order of the Appellate Division affirming Special Term’s order denying plaintiff’s application pursuant to CPLR 5014 for leave to commence an action on the original judgment denied, without costs, on the ground that CPLR 5014 is inapplicable and plaintiff requires no permission to institute such an action against one who was not an original party in the case. (Koenig v. Wagener, 126 App. Div. 772; Saxe v. Peck, 139 App. Div. 419; Carpenter v. Butler, 29 Hun 251.)
Motion for leave to appeal from those portions of the order of the Appellate Division unanimously affirming’ an order of Special Term (a) denying plaintiff’s motion for leave pursuant to CPLR 1015 (subd. [a]) to substitute respondent as a party defendant and (b) denying plaintiff’s motion pursuant to the Domestic Relations Law (§ 244) for an order directing the entry of a judgment for arrears in alimony dismissed, without costs, *856on the ground that the portions of the order from which leave to appeal is sought do not finally determine the action within the meaning of the Constitution. (See Rosenfeld v. Hotel Corp. of America, 20 N Y 2d 25, 28; Cohen and Karger, Powers of the New York Court of Appeals [Rev. ed., 1952], pp. 173-174.)